                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RONALD SATISH EMRIT,                                      CASE NO. C18-1642-JCC
10                             Plaintiff,                      ORDER
11          v.

12   KELLER ROHRBACK LLP,

13                             Defendant.
14

15          This matter comes before the Court sua sponte. On November 9, 2018, Plaintiff filed an
16   application to proceed in forma pauperis (“IFP”) and a proposed complaint. (Dkt. Nos. 1, 1-1.)
17   On November 11, 2018, the Clerk sent Plaintiff a letter identifying deficiencies in Plaintiff’s IFP
18   application to the address provided by Plaintiff. (Dkt. No. 2.) On November 21, 2018, the
19   Clerk’s letter was returned as undeliverable. (Dkt. No. 4.)
20          A party proceeding pro se shall keep the court and opposing parties advised as to
            his or her current mailing address . . . . If mail directed to a pro se plaintiff by the
21          clerk is returned by the Postal Service . . . and if such plaintiff fails to notify the
            court and opposing parties within 60 days thereafter of his or her current mailing
22
            . . . address, the court may dismiss the action without prejudice for failure to
23          prosecute.

24   W.D. Wash. Local Civ. R. 41(b)(2).
25          The Clerk’s letter was sent to the address provided to the Court by Plaintiff, and was
26   returned as undeliverable more than 60 days ago. (See Dkt. Nos. 1, 1-1, 2, 4.) Plaintiff has not

     ORDER
     C18-1642-JCC
     PAGE - 1
 1   since provided the Court with an updated address. Rather, Plaintiff filed a praecipe to issue

 2   summons in January 2019 and a notice of appeal in March 2019, 1 both of which used the address

 3   previously provided by Plaintiff. (See Dkt. Nos. 5, 6.) As mail directed to Plaintiff by the Court

 4   was returned by the post office as undeliverable over 60 days ago and Plaintiff has failed to

 5   notify the Court of his current mailing address, the Court hereby ORDERS that this action is

 6   DISMISSED without prejudice for failure to prosecute. See W.D. Wash. Local Civ. R. 41(b)(2).

 7          DATED this 26th day of August 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
            1
              The Ninth Circuit Court of Appeals dismissed Plaintiff’s appeal for lack of jurisdiction
26   and issued its mandate on May 30, 2019. (Dkt. No. 8.)

     ORDER
     C18-1642-JCC
     PAGE - 2
